DETAILED ACTION
Applicant's submission filed on 16 November 2021 has been entered.  Claims 1-4, 6-12, and 14-19 are currently amended; no claims are cancelled; claims 5, 13, and 20 are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US 2005/0220114 A1), hereafter referred Romano, in view of Scott et al. (US 2008/0123679 A1), hereafter referred Scott, further in view of Taneja (US 2007/0268860 A1).  Taneja was cited by applicant’s IDS filed 19 July 2021.

Regarding claim 1, Romano teaches a method comprising:
for each of a second one or more packets of the flow, identifying, by the device, a size of the packet (Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet);
determining, by the device, a virtual size of the second one or more packets based at least on the throughput credit of the flow and the identified size of each of the second one or more packets (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size if the packet count is zero).
Romano does not expressly teach for each of a first one or more packets of a flow,
transmitting, by a device, the packet, and
incrementing, by the device, a throughput credit of the flow.
However, Scott teaches for each of a first one or more packets of a flow,
transmitting, by a device, the packet (Scott, [0050]; sends a packet on a virtual channel), and
incrementing, by the device, a throughput credit of the flow (Scott, [0050]; when the packet is sent on the virtual channel, the transmission credit is incremented).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).
While Romano teaches placing, by the device, the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of each packet of the one or more packets (Romano, Fig. 10A-D, [0065]-[0069]; various examples are described where the number of rounds is determined for a variety of values, and the packets are then placed into the queues accordingly), Romano in view of Scott does not expressly teach scheduling a queue responsive to the virtual size exceeding a threshold.
(Taneja, [0024]; the type of QoS for the application is selected based on the first parameter that indicates the aggregate number of packets to be transmitted exceeds a threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott to include the above recited limitations as taught by Taneja in order to get optimal allocation of resources (Taneja, [0002]).

Regarding claim 9, Romano teaches a device comprising:
one or more processors, coupled to memory (Romano, [0032]; processing device coupled to program memory via the bus) and configured to:
for each of a second one or more packets of the flow, identify a size of the packet (Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet);
determine a virtual size of the second one or more packets based at least on the throughput credit of the flow and the identified size of each of the second one or more packets (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size if the packet count is zero).

transmit the packet, and
increment a throughput credit of the flow.
However, Scott teaches for each of a first one or more packets of a flow,
transmit the packet (Scott, [0050]; sends a packet on a virtual channel), and
increment a throughput credit of the flow (Scott, [0050]; when the packet is sent on the virtual channel, the transmission credit is incremented).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).
While Romano teaches place the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets (Romano, Fig. 10A-D, [0065]-[0069]; various examples are described where the number of rounds is determined for a variety of values, and the packets are then placed into the queues accordingly), Romano in view of Scott does not expressly teach schedule a queue responsive to the virtual size exceeding a threshold.
However, Taneja teaches schedule a queue responsive to the virtual size exceeding a threshold (Taneja, [0024]; the type of QoS for the application is selected based on the first parameter that indicates the aggregate number of packets to be transmitted exceeds a threshold).
(Taneja, [0002]).

Regarding claim 17, Romano teaches a non-transitory computer readable medium storing program instructions for causing one or more processors (Romano, [0032]; processing device coupled to program memory via the bus where the packet scheduler is implemented as a software routine comprising a set of instructions and stored in program memory) to:
determine a virtual size of the second one or more packets based at least on the throughput credit of the flow and the identified size of each of the second one or more packets (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size if the packet count is zero).
Romano does not expressly teach for each of a first one or more packets of a flow,
transmit the packet, and
increment a throughput credit of the flow.
However, Scott teaches for each of a first one or more packets of a flow,
transmit the packet (Scott, [0050]; sends a packet on a virtual channel), and
(Scott, [0050]; when the packet is sent on the virtual channel, the transmission credit is incremented).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).
While Romano teaches place the second one or more packets into one or more queues to schedule transmission of the second one or more packets according to the virtual size of the second one or more packets (Romano, Fig. 10A-D, [0065]-[0069]; various examples are described where the number of rounds is determined for a variety of values, and the packets are then placed into the queues accordingly), Romano in view of Scott does not expressly teach schedule a queue responsive to the virtual size exceeding a threshold.
However, Taneja teaches schedule a queue responsive to the virtual size exceeding a threshold (Taneja, [0024]; the type of QoS for the application is selected based on the first parameter that indicates the aggregate number of packets to be transmitted exceeds a threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott to include the above recited limitations as taught by Taneja in order to get optimal allocation of resources (Taneja, [0002]).

Regarding claims 2, 10, and 18, Romano in view of Scott further in view of Taneja teaches the method of claim 1, the device of claim 9, and the non-transitory computer readable medium of claim 17 above.  Romano does not expressly teach further comprising incrementing the throughput credit based at least on the size of each packet of the plurality of packets that is transmitted.
However, Scott teaches further comprising incrementing the throughput credit based at least on the size of each packet of the plurality of packets that is transmitted (Scott, [0050]; the transmission credit is adjusted by the size of the packet that was sent on the virtual channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).

Regarding claims 4, 12, and 19, Romano in view of Scott further in view of Taneja teaches the method of claim 1, the device of claim 9, and the non-transitory computer readable medium of claim 17 above.  Further, Romano teaches further comprising determining the virtual size of the second one or more packets as a function of the throughput credit of the flow and the size of each of the second one or more packets (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size if the packet count is zero).

Regarding claims 5, 13, and 20, Romano in view of Scott further in view of Taneja teaches the method of claim 4, the device of claim 12, and the non-transitory computer readable medium of claim 19 above.  Further, Romano teaches wherein the function comprises a sum (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting.  Specifically, the function appears to be number of rounds = [packet size - {packet count=0}*deficit count]/quantum).

Regarding claims 6 and 14, Romano in view of Scott further in view of Taneja teaches the method of claim 1 and the device of claim 9 above.  Romano does not expressly teach further comprising selecting the one or more queues in which to place the second one or more packets according to a characteristic of the second one or more packets.
However, Scott teaches further comprising selecting the one or more queues in which to place the second one or more packets according to a characteristic of the second one or more packets (Scott, [0044]-[0048]; packets route to a staging buffer of the target port from the input buffer so that the entire packet fits into each buffer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the (Scott, [0036]).

Regarding claims 7 and 15, Romano in view of Scott further in view of Taneja teaches the method of claim 1 and the device of claim 9 above.  Romano does not expressly teach further comprising determining, by the device responsive to the virtual size not exceeding the threshold, to bypass quality of service processing of a second one or more packets of the flow.
However, Scott teaches further comprising determining, by the device responsive to the virtual size not exceeding the threshold, to bypass quality of service processing of a second one or more packets of the flow (Scott, [0050]; each router maintains transmission credits for each virtual channel and adjusts the transmission credit by the size of the packet).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Scott in order to avoid global arbitration (Scott, [0036]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Scott further in view of Taneja as applied to claims 1 and 9 above, and further in view of Ikeda (US 2012/0246262 A1).

Regarding claims 3 and 11, Romano in view of Scott further in view of Taneja teaches the method of claim 1 and the device of claim 9 above.  Romano in view of Scott further in view of Taneja does not expressly teach further comprising identifying the size of the second one or more packets using information stored in the second one or more packets.
However, Ikeda teaches further comprising identifying the size of the second one or more packets using information stored in the second one or more packets (Ikeda, Fig. 2, [0040]; the header portion of the packet has an area to store identification information indicating the destination of the packet or the size of the packet).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott further in view of Taneja to include the above recited limitations as taught by Ikeda in order to quickly communicate identification information to recipients of the packet (Ikeda, [0040]-[0041]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Scott further in view of Taneja as applied to claims 7 and 15 above, and further in view of Hart et al. (US 2005/0144306 A1), hereafter referred Hart.  Hart was cited by applicant’s IDS filed 17 February 2020.

Regarding claims 8 and 16, Romano in view of Scott further in view of Taneja teaches the method of claim 7 and the device of claim 15 above.  Romano in view of Scott further in view of Taneja does not expressly teach further comprising placing the 
However, Hart teaches further comprising placing the third one or more packets into an output transmission buffer, separate from the one or more queues, responsive to determining to bypass quality of service processing (Hart, Fig. 10, [0057]; bypass the QOS process and transmit the packets).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Scott further in view of Taneja to include the above recited limitations as taught by Hart in order to control the throttling of transmitted data for allowing predictable rates, latency, and packet error rates (Hart, [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416